Note by
Appleton, J.
If the bonds and coupons are both to be enforced, it is apparent that the defendant corporation will be compelled to pay an amount of interest not authorized by the statutes of this state. If both were in the hands of the same holder, then payment could not be enforced. As the bonds contain a promise to pay interest, the coupons which contain a further and separate promise to pay-interest must be regarded as improvidently issued.
The coupons in terms refer to the “bond certificate No. 149,” and would seem to be sufficient notice of the existence of such bond, and enough to put one on inquiry as to its terms. It does not appear that the plaintiff was the holder of the coupons in suit before their maturity, for a valuable consideration, or that he came by them fairly in the due course of business, unattended with circumstances calculated to awaken suspicion. Without, therefore, deciding the question of the negotiability of coupons, it is apparent that the present action is not maintainable upon the proof before us.